Citation Nr: 0106846	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  96-35 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for right eye blindness, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Esq.


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from January 1941 
to October 1945.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from a rating 
decision dated in April 1995, from the Department of Veterans 
Affairs (hereinafter VA) Regional Office in Newark, New 
Jersey (hereinafter RO).


FINDING OF FACT

The veteran has no vision or light perception in his 
service-connected right eye; there is no medical evidence of 
enucleation or serious cosmetic defect in the right eye, nor 
is there medical evidence that the veteran is blind in both 
eyes.


CONCLUSION OF LAW

The criteria for an increased rating for right eye blindness 
have not been met.  38 U.S.C.A. §§ 1155, 1160 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.383, 4.84a, Diagnostic 
Code 6070 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records reveal that the veteran sustained 
a traumatic injury to his right eye in June 1944, while 
serving in combat near Cherbourg, France, which resulted in 
light perception only in that eye.  Upon service discharge, 
the visual acuity of the veteran's left eye was 20/15.  In 
May 1947, a private medical report noted that the veteran's 
right eye failed to react to light.  A VA examination 
conducted in July 1948, found very little light perception in 
the right eye.  

In April 1981, the veteran sustained a retinal tear in his 
left eye.  However, his vision in the left eye in June 1981, 
was reported as 20/30+3 by a private ophthalmologist.  The 
veteran's right eye visual acuity was reported as having no 
light perception.  A private medical record reveals that the 
veteran sustained a retinal tear of the left eye in May 1990.  
A VA examination conducted in March 1991, reported his left 
eye visual acuity 20/40.  A VA examination conducted in May 
1993, stated that the veteran had no light perception in his 
right eye, and that the visual acuity in his left eye 
appeared consistent with the findings of the VA examination 
conducted in March 1991.  The examiner stated however, that 
due to the appellant's May 1991 cerebrovascular accident a 
subjective response was not possible.  A private medical 
examination dated in December 1994, reported the veteran's 
left visual acuity as 20/200.  

A VA examination conducted in May 1997, reported no light 
perception in the right eye and approximately 20/200-1 visual 
acuity in the left eye.  However, the examiner stated that he 
was unable to determine the left eye visual acuity due to the 
veteran's expressive aphasia and the lack of ability to 
communicate.  The examiner concluded that the veteran was 
incapable of performing a visual field test or giving a 
visual acuity.  A VA examination conducted in December 1997 
found no light perception in the veteran's right eye, and 
20/80+ visual acuity in the left eye.  A private examination 
conducted in August 1999, reported no light perception in the 
veteran's right eye, and 20/80 visual acuity in the left eye.  
A VA examination conducted in June 2000, reported no light 
perception in the veteran's right eye, and 20/30 visual 
acuity in the left eye.     

Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim.  In this respect, the RO has made numerous 
attempts to develop the record and the veteran has been 
examined by the VA in connection with his claim.  Finally, 
the veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  
Accordingly, the Board finds that the duty to assist has been 
fulfilled.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

With respect to the veteran's claim, disability ratings are 
based, as far as practicable, upon the average impairment of 
earning resulting from the disability.  38 U.S.C.A. § 1155.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Service connection was granted by a rating decision dated in 
January 1946, for a penetrating shell fragment wound to the 
right eyeball, with detachment of the right retina and 
retained foreign body in the intra-ocular right eye, 
resulting in light perception only.  A rating decision dated 
in November 1946, assigned a 30 percent evaluation, and that 
rating has remained in effect since that time.  

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 
(2000).  The veteran's service-connected right eye disorder 
is rated under the provisions of 38 C.F.R. § 4.84a, 
Diagnostic Code 6070.  This rating contemplates blindness in 
the right eye, and 20/40 or better vision in the left eye.  
Where service connection is in effect for only one eye, the 
visual acuity in the nonservice-connected eye is considered 
to be normal (20/40 or better).  See 38 U.S.C.A. § 1160; 
38 C.F.R. §§ 3.383, 4.84a, Diagnostic Code 6070.  Only when a 
veteran has blindness in one eye which is service-connected 
and nonservice-connected blindness in the other eye, will the 
rating be evaluated as if both disabilities were service-
connected.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  Absent 
total blindness, visual acuity in the nonservice-connected 
eye is considered to be normal irrespective of any vision 
disability in that eye.  Id.; see also Boyer v. West, 11 Vet. 
App. 477 (1998), aff'd, 12 Vet. App. 142 (1999); VAOPGCPREC 
32-97; 62 Fed.Reg. 63605 (1997).

Examinations have demonstrated that visual acuity of the 
nonservice-connected left eye, although impaired, is 
retained.  As the veteran is not blind in the left eye, the 
impairment of visual acuity in the left eye may not be 
considered in determining entitlement to an increased rating.  
Id.  Applicable regulations provide that when only one eye 
disability is service-connected, the maximum evaluation for 
total loss of vision of that eye is 30 percent, unless there 
is enucleation; blindness of both eyes; or serious cosmetic 
defect, which would warrant a separate rating.  38 C.F.R. 
§§ 3.383(a)(1), 4.84a, Diagnostic Code 6066 (2000); Esteban 
v. Brown, 6 Vet. App. 259 (1994).  Having examined the 
evidence of record, the Board finds no medical evidence of 
enucleation, serious cosmetic defect, or blindness of both 
eyes.  Service connection is not in effect relative to the 
left eye impairment.  Therefore, in this case, the maximum 
possible evaluation for loss of vision of the right eye is 30 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6070.

Review of the record reveals that the RO did not expressly 
consider referring the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Board observes that the veteran's service-connected right 
eye blindness, in and of itself, has not resulted in marked 
interference with employment.  Subsequent to service 
discharge, the veteran was able to work as a farmer, despite 
his right eye blindness, until his cerebrovascular accident 
in 1991.  Additionally, frequent periods of hospitalization 
due to his service-connected right eye disorder are not shown 
by the evidence of record.  Accordingly, the Board does not 
find that the case presents such an exceptional or unusual 
disability picture as to render the application of the 
regular schedular standards impractical.  Accordingly, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96; 61 Fed.Reg. 66749 (1996).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for right eye blindness is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

